


110 HRES 1498 IH: To honor the visionary and extraordinary

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1498
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Welch of Vermont
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		To honor the visionary and extraordinary
		  work of Los Alamos National Laboratory and IBM on the Roadrunner
		  supercomputer.
	
	
		Whereas on May 26, 2008, the Roadrunner supercomputer of
			 the Los Alamos National Laboratory broke a historic barrier by being powerful
			 enough to run at a petaflop, 1,000,000,000,000,000 calculations per second,
			 making the Roadrunner supercomputer the fastest computer in the world;
		Whereas International Business Machines Corporation
			 (referred to in this resolution as IBM) and Los Alamos National
			 Laboratory overcame the challenges of technological innovation to achieve a
			 petaflop ahead of schedule;
		Whereas the Roadrunner supercomputer will enable the
			 United States to tackle new and more challenging problems;
		Whereas the Roadrunner supercomputer will be primarily
			 devoted to national security in the United States and will be used for ensuring
			 the safety and reliability of the weapons stockpile of the United States and
			 for research in astrophysics, materials science, energy research, medicine, and
			 biotechnology;
		Whereas Cell-based supercomputer technology of IBM is the
			 most energy efficient in the world;
		Whereas the new high-performance computing capabilities
			 enabled by hybrid Opteron-Cell machines of IBM in the Roadrunner supercomputer
			 of Los Alamos National Laboratory enhance and improve United States
			 competitiveness;
		Whereas from maintaining employment records for millions
			 of people in the United States, to providing technology to help the United
			 States run the Ballistic Missile Early Warning System, land on Mars, end the
			 physical testing of atomic weapons, and now help national security by ensuring
			 the safety of the nuclear weapons stockpile of the United States and
			 researching issues of critical importance such as human genome science and
			 climate change, the partnership of IBM with the Federal Government and the
			 dedication of that partnership to solving critical problems that are seemingly
			 impossible have remained unrivaled and relentless for more than 80
			 years;
		Whereas the Roadrunner supercomputer is the most recent
			 achievement of the long-standing science and technology leadership of Los
			 Alamos National Laboratory, from the Manhattan Project to the role of the
			 Laboratory today as a premier national security science laboratory; and
		Whereas, the Roadrunner supercomputer funding was
			 initiated with $35,000,000 in the Energy and Water Development Appropriations
			 Act, 2006 (Public Law 109–103): Now, therefore, be it
		
	
		That the House of Representatives
			 honors the visionary and extraordinary work of Los Alamos National Laboratory
			 and IBM for—
			(1)pushing the barriers of science and
			 providing the United States with historical high-performance computing
			 capabilities that will allow some of the most challenging problems in science
			 and engineering to be solved; and
			(2)achieving the capability to make petaflop
			 calculations, which—
				(A)is considered a
			 crucial milestone internationally;
				(B)is considered a
			 sign of the competitiveness of the United States in the critical new area of
			 high-performance computing capability; and
				(C)will allow the
			 United States to solve even bigger and more complex problems from the safety of
			 the nuclear deterrent of the United States to human genome science and climate
			 change.
				
